DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Todd Spears on 6/15/2022.
Claim 21 line 22, the limitation “and a mating portion” has been changed to “and the top portion of the clamp pad further comprises a mating portion”. 

Claim 24 now depends from claim 21 instead of claim 23.

Claim 25 now depends from claim 21 instead of claim 23.

Claim 26 line 3, the limitation “the first opening” has been changed to “the opening”. 

Claim 27 now depends from claim 21 instead of claim 23.

Claims 28-35 are canceled. 

Claim 45: An ultrasonic instrument, comprising:
(a) a shaft assembly, wherein the shaft assembly comprises an acoustic waveguide, wherein the acoustic waveguide is configured to acoustically couple with an ultrasonic transducer; and
(b) an end effector, comprising:
(i) an ultrasonic blade in acoustic communication with the acoustic waveguide,
(ii) a clamp arm comprising a proximal portion and an elongated distal portion, wherein the proximal portion is pivotably coupled with the shaft assembly such that the clamp arm is configured to pivot relative to the ultrasonic blade between an open configuration and a closed configuration, wherein the elongated distal portion comprises a top surface defining an opening, wherein the top surface completely encloses the opening, and
(iii) a clamp pad configured to removably couple with the clamp arm while the clamp arm is pivotably coupled with the shaft assembly, and wherein a top portion of the clamp pad extends vertically through the opening of the top surface of the elongated distal portion while the clamp pad is coupled with the clamp arm, wherein the clamp pad further comprises a pad portion and the top portion of the clamp pad further comprises a mating portion, wherein the mating portion extends above the pad portion, and wherein the mating portion is configured to extend through the opening, wherein the end effector further comprises a sliding lock, and wherein the sliding lock is configured to engage the mating portion of the clamp pad.

Allowable Subject Matter
Claims 21, 24-27 and 41-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose wherein the end effector further comprises a sliding lock, and wherein the sliding lock is configured to engage the mating portion of the clamp pad (claims 21, 41 and 45). 
The prior art of record of Witt (US Pub No. 2007/0282332) in view of Shibata (US Patent No. 6,139,561) discloses everything in claims 21, 41 and 45 (see Final rejection mailed out on 3/14/2022) but fails to disclose wherein the end effector further comprises a sliding lock, and wherein the sliding lock is configured to engage the mating portion of the clamp pad (claims 21, 41 and 45). 
The prior art of record of Witt (US Pub No. 2007/0282332) in view of Hossain (US Patent No. 6,406,485) discloses everything in claims 21, 41 and 45 including a clamp arm (18) (Figure 5 of Hossain) having an opening (46) and a clamp pad (50) (Figure 5 of Hossain) wherein a top portion or mating portion (78) of the clamp pad extends through the opening (Figure 5 of Hossain) but fails to disclose wherein the end effector further comprises a sliding lock, and wherein the sliding lock is configured to engage the mating portion of the clamp pad (claims 21, 41 and 45). 
The limitations as stated above in claims 21, 41 and 45 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771